SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: ¨Preliminary proxy statement ¨Confidential, For Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) ýDefinitive proxy statement ¨Definitive additional materials ¨Soliciting material pursuant to §240.14a-12 Electroglas, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction. (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: September 10, 2008 Dear Electroglas Stockholder, Despiteeconomic conditions that resulted in a significant contraction of the prober market, fiscal year 2008 was a year of excellent strategicaccomplishments for Electroglas. Our strategy has been based onthree key elements: § Position theEG6000 as the technology leading prober with our customers and place units in major customers to preparefor the market turnaround. § Restructure Electroglas as a virtual company where we put the majority of our resources on differentiating the performance of the EG6000. § Leverage our precision motion control technology in new markets and applications. We have made great progress on all three elements. By the end of FY'08 we had recognized EG6000 revenue at 25 customers at 34 sites in 9 countries. We now have 33 active accounts. We havesuccessfully pursued fabless design companies who have great influence over the foundries and OSATS. We are now a 300mm prober supplier to the two largest fabless suppliers. Our indirect distribution strategy in Taiwan is paying off. We are now actively engaged with the world’s largest foundry. We are changing the game and changing it in our favor. We continue to be the technology leader in the prober market. During this past year both of our competitors introduced the second generation 300mm probers. Not only did they not leapfrog us, they did not even catch up. In the meantime we are not resting. Over the course of this year we improved our index speed by 30%, we improved our disturbance rejection ability, and we improved our probe to pad alignment. We own over 30 patents, including five granted in fiscal year 2008 and currently have three filed and pending.These fiscal year 2008 patents include: Active Vibration control (AVC), Dual Loop Controls for improved z accuracy, and MicroTouch – all key technologies in our EG6000 prober. Our restructuring efforts have changed the economics of the company. Consider the following table: FY'07 Today Operating Expenses$7.0M/Q$4.6M/Q Manufacturing Overhead$1.1M/Q$0.7/Q Inventory$12M $5.5M This restructuring has lowered the breakeven point of Electroglas from $20M per quarter to approximately $12M per quarter. With this work behind us wehave improved our ability to withstand the protracted slowdown which currently characterized our industry. DuringFY'08 we began topursue a new opportunity to leverage the patented technologies and value added capabilities of the EG6000. We believe that the EG6000 is the finest precision motion control system available. As we saw the EG6000 delivering impressive results in evaluation after evaluation it became clear that our architecture and control systems could move an object, in our case a wafer, in multiple dimensions at multiple angles and at incredible speeds with unbelievable accuracy. As we analyzed this it became obvious that we had an exceptional opportunity to leverageour platform into applications beyond wafer probe. We also knew thatwe did not have any expertise in these potential applications and had no desire to spend money on these. Having established a virtual company philosophy over the past year the approach for us was clear. We would find partners with specific process expertise whorequire a precision motion control platform for their solutions. During the past year we have found multiple partners who have bought the EG6000 for use in a variety of applications including precision assembly, machining, printing and inspection applications. During the last 6 months of FY'08 this new business resulted in 20% of our bookings. In the coming years we see this as the means to dramatically increase the volume of standard EG6000s we sell without increasing our marketing, sales or R&D expenses. 1 It has been disappointing to see the recent slowdown of the prober market. We estimate that worldwide sales of probers have dropped over 50% from FY'07 to FY'08. We expect this downturn to last through the end of calendar year '08. Nevertheless we remain optimistic. We know that the semiconductor capital equipment markets are cyclical. We know that better times will follow. We are now well structured to withstand the downturn. We also know that you gain market position during the downturn and you reap the reward of the downturn activity during the upturn which is sure to follow. I am optimistic about the position we have achieved during the last 18 months at some of the worlds biggest and most important accounts. I am optimistic that as these accounts return to the market for more prober capacity we will be a player in these deals and we will increase our market share. I am optimistic about our product and technology and the differentiated advantages it gives us and the value it brings to our customers. I am optimistic about the virtual model we have employed which allows us to successfully compete against much larger companies. And finally, I am optimistic about out people and the talent they bring to Electroglas every day. They are skillful, determined, and competitive. They have exhibited the perseverance required to succeed in this business and I am optimistic that we will succeed. Thank you. Very truly yours, /s/ Thomas M. Rohrs Thomas M.
